Case 1:19-cr-00140-RBJ Document 56 Filed 12/20/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                JUDGE R. BROOKE JACKSON


Criminal Action:       19-cr-00140-RBJ                      Date: December 20, 2019
Courtroom Deputy:      Julie Dynes                          Court Reporter: Sarah Mitchell
Interpreter:           N/A                                  Probation: Paige Meador

                Parties                                                Counsel

 UNITED STATES OF AMERICA                                         Gregory Holloway
                 Plaintiff

 v.

 1. MATTHEW MARRE                                                  Matthew Belcher
               Defendant


                                   COURTROOM MINUTES


SENTENCING HEARING

Court in session:      1:40 p.m.

Appearances of counsel.

Defendant present in custody.

Argument given on sentencing.

Statement by the Court regarding defendant's offense level, criminal history level and sentencing
guidelines range.

Court states its findings and conclusions.

ORDERED: [51] Government’s Motion for Application of the Third Point for Acceptance of
         Responsibility is GRANTED.

ORDERED: Defendant shall be imprisoned for 15 months as to Count One through Eight of
         the Superseding Indictment.

               Upon release from imprisonment, the defendant shall be placed on supervised
               release for a period of 3 years.
Case 1:19-cr-00140-RBJ Document 56 Filed 12/20/19 USDC Colorado Page 2 of 2




ORDERED: Standard/Mandatory/Discretionary Conditions of Supervised Release, as
         stated on the record, including a $800.00 Special Assessment fee, to be paid
         immediately.

Defendant advised of right to appeal. Any notice of appeal must be filed within 14 days.

Court RECOMMENDS that defendant receive credit for all time served in federal custody on
this case.

Court RECOMMENDS that the Bureau of Prisons place the defendant at a facility in Colorado.

ORDERED: Defendant is REMANDED to the custody of the U.S. Marshal.

Court in recess: 2:20 p.m.           Hearing concluded.            Total time:    00:40
